BOWES, Judge.
Plaintiff, a control clerk of the Bureau of Food Stamps, Department of Finance, appeals from the affirmance of her dismissal by the New Orleans Civil Service Commission. Plaintiff was dismissed for insubordination and belligerence to her immediate supervisor and the administrator of the Bureau.
The record reflects that on June 17, 1975 the supervisor requested the administrator to transfer plaintiff to another Bureau or to another job within the Bureau because of repeated mathematical errors made on reports which had to be forwarded to the State.
The administrator called plaintiff to confer with her and the supervisor relative to the problem. Several weeks earlier the three of them had a previous conference relative to the errors. The problem was again explained to plaintiff and she became very excited and agitated. She asked both of them if they were crazy and dashed out into the secretarial area using profanity and hollering as she went.
The administrator followed plaintiff requesting her to return to his office so they might discuss the matter rationally, but she refused, creating a scene in front of the other employees and clients as she left.
Because of what had transpired the administrator terminated plaintiff for insubordination and disrespect and informed her by letter that day of her termination.
The jurisprudential guidelines controlling appeals of this nature are firmly established to the effect that the findings of fact of the Civil Service Commission are binding on the court when supported by the record (as is the case here), and the court may not substitute its conclusion on the facts for that of the Commission. It has been held that only where there is no evidence to support the ruling of the Commission, the court may reverse its decision.1 *768We conclude the Commission had sufficient evidence to support its conclusion that appellant’s termination was justified.
For the reasons assigned, the judgment appealed from is affirmed.

AFFIRMED.


. Leggett v. Northwestern State College, 242 La. 927, 140 So.2d 5; Mauboules v. Louisiana Wild Life & Fisheries Com’n., La.App., 312 So.2d 899; Bennett v. Division of Administration, La.App., 307 So.2d 118; Biggio v. Department of Safety and Permits, La.App., 299 So.2d 504.